Citation Nr: 0724914	
Decision Date: 08/10/07    Archive Date: 08/20/07	

DOCKET NO.  02-15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to July 2, 2001, for 
the grant of a total disability rating based on individual 
unemployability due to the severity of service-connected 
disabilities.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
VARO in Albuquerque, New Mexico.  The case was remanded by 
the Board in November 2003 primarily for procedural purposes.  
In July 2004 the Board denied the claim.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2006 memorandum 
decision, after consideration of the appellant's and the 
Secretary of VA's briefs, and review of the record, the July 
2004 Board decision was vacated and remanded for further 
adjudication consistent with the Court's determination.  It 
was noted that the Board decision was affirmed with respect 
to the question of compliance with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).   

In June 207 the veteran was informed that his accredited 
representative had retired. He was informed of options 
available to him regarding representation, and was told that 
if he did not respond within 30 days, it would be assumed 
that he wished to represent himself and the Board would 
review the appeal. He did not respond and the case is now 
before the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  By rating decision dated in December 1994, among other 
things, entitlement to a total rating based on 
unemployability by reason of the severity of service-
connected disabilities was denied.  The veteran was informed 
of the denial action by communication dated later that same 
month.  He did not appeal the determination.  

3.  Received on July 2, 2001, was a claim for increased 
compensation based on unemployability.

4.  It is not factually ascertainable that within the year 
preceding July 2, 2001, the veteran's service-connected 
disabilities prevented him from securing or following some 
form of substantially gainful employment.   


CONCLUSION OF LAW

The criteria for an effective date prior to July 2, 2001, for 
the award of a total compensation rating based on 
unemployability due to the severity of service-connected 
disabilities are not met.  38 U.S.C.A. §§ 5102-5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156(a), 3.159, and 3.326 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  Those five elements are:  
(1) Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A review of the record reveals that in November 2003 the 
Board remanded the case to ensure compliance with the 
requirements of the VCAA.  This was accomplished by a letter 
dated in February 2004.  The veteran was informed that it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  He was told that if there was any 
other evidence or information that he thought would help 
support his claim, he was to let VA know.  He was informed 
what the evidence had to show to support his claim and he was 
told how VA would help him obtain evidence for his claim.  

The Board notes that the veteran himself has not made any 
showing or allegation that the content of any VCAA notice 
communications to him has resulted in prejudice to him.  The 
Board notes that in the memorandum decision from the Court in 
October 2006, it was specifically stated that the Board 
decision with respect to compliance with the VCAA's duty to 
notify the veteran with regard to the VCAA was affirmed.    

With regard to the duty to assist the veteran, given the 
nature of earlier effective date claims, which are largely 
based on historical records, VA has not conducted 
contemporaneous medical inquiry in an effort to substantiate 
the claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
evidence reviewed includes statements submitted by the 
veteran and medical evidence relevant to the service-
connected disabilities.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have also been complied with.

Pertinent Legal Criteria

Generally, the effective date of the award of an increase in 
compensation is the effective date of claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the 
rule allows for the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim had been received within one year from such date; 
otherwise, the effective date is the date in receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A claim for a total disability rating based on 
unemployability due to the severity of service connection 
disabilities, in essence, is a claim for an increased rating.  
Norris v. West, 12 Vet. App. 413, 420 (1999).

In Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "§ 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefits to accrue or be paid."  Thus, 
before VA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and express an intent to seek it.  See also 
Brannon v. West, 12 Vet. App. 32 (1998).  

Analysis

As the veteran did not appeal the December 1994 rating 
decision denying him a total disability rating based on 
unemployability because of the severity of his service-
connected disorders, that decision became final.  38 U.S.C.A. 
§ 7105.  The Court has recently held that freestanding claims 
for earlier effective dates are barred. See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (free standing claim for 
earlier effective dates vitiates the rule of finality).  
Therefore, the effective date for any subsequent increased 
rating claim based on unemployability due to the severity of 
the service-connected disorders must be determined in 
relation to a new claim.  In this case, that new claim was 
received on July 2, 2001.

In this regard, the Board notes that in the period between 
the rating decision of December 1994 and the receipt of the 
claim for unemployability received on July 2, 2001, the 
record is devoid of any communication from or action on the 
part of the veteran or his representative which would 
constitute a claim or indicate an intent to apply for a total 
disability rating based on unemployability.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.155.  Absent specific 
allegations of clear and unmistakable error, the RO decision 
of December 1994, as noted above, is considered to be final 
and is not subject to further review at this time based on 
the evidence then of record.  See Rudd, supra.

The RO granted a total compensation rating based on 
unemployability in an April 2002 rating decision.  The 
effective date was July 2, 2001, the date of receipt of the 
claim.  In that same rating decision, it was indicated that 
service connection was granted for shrapnel scarring 
involving the left shoulder.  A 10 percent rating was 
assigned, from September 20, 2001, the date of VA 
examination.  The disability rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD), was 
increased from 50 percent to 70 percent, effective July 2, 
2001, the date of receipt of the claim for increased 
compensation based on unemployability.  The disability rating 
for residuals of a shrapnel wound involving the left shoulder 
was increased from 20 percent to 30 percent, effective 
July 2, 2001, the date of receipt of the claim.  Notation was 
made that service connection was also in effect for shrapnel 
scarring involving the right eyelid.  A noncompensable rating 
had been effect since 1970.  The combined disability rating 
of 60 percent which had been in effect since 1992, was 
increased to 80 percent, effective July 2, 2001.  

The only medical evidence on file dated in the year preceding 
the receipt of the claim on July 2, 2001 consists of VA 
medical records.  They do not reflect an increase in the 
severity of the veteran's service-connected disabilities or 
demonstrate in any way that the service-connected disorders 
prevented the veteran from securing or following some form of 
substantially gainful work.  The pertinent medical records 
consist primarily of VA progress notes.  Those records 
include the report of a February 9, 2001 outpatient visit for 
a checkup.  Problems were described as heartburn, a 
depressive disorder, and arthropathy.  On examination 
notation was made that the veteran denied new muscle aches 
and joint pains involving the musculoskeletal system.  With 
regard to his psychiatric status, he denied depression, 
anxiety, or visual and/or auditory hallucinations.  On 
examination he was described as awake and pleasant.  He was 
also described as alert and properly oriented.  A statement 
was made that no acute changes noted on examination of the 
extremities or the neurological system.  Assessments included 
stable PTSD.  It was indicated that depression had become 
worse the past few months and the veteran's Prozac was to be 
increased to 60 milligrams.  Reference was also made to pain 
from arthritis being worse.  Naprosyn was to be added and 
Tylenol was to be increased.  

The Board notes that the record includes the report of a VA 
outpatient visit on March 14, 2000 at which time he it was 
indicated the veteran had no new problems or complaints.  He 
was described as stable on his medications.  He was 
experiencing few depressive symptoms on his current regimen.  
Arthritis, however, was described as poorly controlled with 
Tylenol and he referred to hip pain (a disability for which 
service connection is not in effect) on most days with little 
relief.  Reference was also made of heartburn (symptom of a 
disability for which service connection is not in effect) but 
this was described as controlled with medication and 
occasional use of a liquid antacid when he overate.  Clinical 
examination at that time was unremarkable.  Depression and 
heartburn were described as controlled.  150 milligrams of 
Clinoril was added for the arthritis.  

The record also includes a June 2002 statement from an 
individual at the VA Medical Center in Big Spring.  He 
indicated that his location included a search of records at 
the Hobbs VA Clinic.  As for outpatient medical records 
between January 2000 and the present, he stated there were 
none.  The individual indicated the veteran had registered to 
receive treatment there, but had never made an appointment.  
It was added that the veteran had "never been seen here and 
has no future appointments here."  

In view of the foregoing evidence, there is no showing that 
the veteran experienced an increase in symptomatology related 
to any of his service-connected disabilities, particularly 
his service-connected PTSD in the year prior to July 2, 2001.  
As noted above, at the time of a February 2001 outpatient 
visit, the veteran denied depression, anxiety, or visual or 
auditory hallucinations.  His PTSD was described as stable in 
nature.  While notation was made of pain attributable to 
arthritis, no location was given.  On clinical examination, 
there were no neurological changes and it was specifically 
stated there were no acute changes noted on examination of 
any extremities.  These findings give no indication of a 
disability picture equating to unemployability.  Other 
medical records during that period refer mostly to treatment 
for nonservice-connected complaints.  

In view of the foregoing, it is not factually ascertainable 
that the service-connected disabilities increased in severity 
to an extent that they were responsible for causing the 
veteran to be unemployable on some date within the year 
preceding July 2, 2001.  Therefore, the effective date for 
the award of a total compensation rating based on 
unemployability maybe no earlier than the date of receipt of 
the claim (i.e., July 2, 2001).  VA has assigned the earliest 
effective date legally permitted in this case, and no earlier 
effective date is permitted by law (except for a finding of 
clear and unmistakable error in a prior decision, and such is 
not the subject of the present appeal).  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

In sum, the RO's assignment of July 2, 2001, as the effective 
date of the total compensation rating based on 
unemployability was proper.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
standard of proof does not appeal.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date prior to July 2, 2001, for the grant of a 
total disability compensation rating based on individual 
unemployability due to the severity of service-connected 
disabilities is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


